OPINION
Appellant, John A. DeLong ("appellant") appeals from the judgment of conviction and sentence entered upon a jury's verdict finding appellant guilty of aggravated robbery, a first degree felony under R.C. Section 2903.11(A)(1), with firearm specification under R.C. Section 2941.145. During the trial of this matter, it was alleged by the State of Ohio that appellant, on July 4, 1998, knowingly and voluntarily participated in the robbery of a convenient store with his brother-in-law, Rodney Yoho. Although it was Rodney Yoho who actually entered the convenient store with a shot gun, it was the State's contention that appellant aided in the robbery by acting as the "get away" driver. On June 4, 1999, appellant's counsel, Robert Aaron Miller, filed a brief pursuant to Anders v. California (1967), 386 U.S. 738. Anders established five criteria which must be met before a motion to withdraw by appellant counsel may be granted: "The five criteria are: (1) a showing that appellant's counsel thoroughly reviewed the transcript and record in the case before determining the appeal to be frivolous; (2) a showing that a motion to withdraw has been filed by appellant's counsel; (3) the existence of a brief filed by appellant's counsel showing any potential assignments of error that can be argued on appeal; (4) a showing that appellant's counsel provided a copy of the brief which was filed to the appellant; (5) a showing that appellant's counsel provided appellant adequate opportunity to file a pro se brief raising any additional assignments of error appellant believes the appellate court should address. " State v. Martin (Feb. 25, 1999), Lucas County at number L-92-239, unreported.
Upon review of the record before us, we find Attorney Miller has complied with the procedure set forth above and has provided a copy of his brief and Motion to Withdraw as Counsel upon appellant. Appellant was also advised of his right to file a pro se brief on his behalf and, as of the date of this entry, appellant has failed to do so. This court has independently examined the entire transcript in this matter, including, but not limited to, the transcript of proceedings, and we agree with the conclusion of appointed counsel for appellant that there are no arguably meritorious issues or errors that occurred during the trial of this matter to be raised or decided on appeal. In fact, we believe, from a review of appellant's testimony alone, that a jury could have reasonably concluded from the contradictions contained in appellant's testimony, that he actively, knowingly and voluntarily participated in the aggravated robbery with his brother-in-law. As such, this court hereby grants Attorney Miller's Motion to Withdraw as Counsel for Appellant.
For these reasons, the Judgment of Conviction and Sentence entered in the Perry County Court of Common Pleas is hereby affirmed.
by Edwards, J. Gwin, P.J. and Farmer, J. concur